DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11-12 are objected to because of the following informalities:
Regarding claims 11-12, each in line 1, please, change “forming one or more sensors on a substrate” to - - forming the first one or more sensors on the substrate - - for proper reading.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, and 9-12 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Barnett (U.S. 2004/0159161) hereafter Barnett.
As to claim 1, Barnett discloses an apparatus as shown in figures 1-3 comprising:
a substrate (1, para-0043);
one or more sensors (3 in a first metal layer, 5 in a second metal layer in figure 2 or 82 in a first metal layer, 84, and 86 in a second metal layer in figure 3) formed in a metal layer (para-0043) on the substrate (1); and
one or more electrical circuits (wirings/patterns, or circuitries not label in a different layer to the sensors) formed on the substrate (1) in a separate layer than the one or more sensors and electrically coupled with at least one of the one or more sensors (84, 86) formed on the substrate (1).
As to claims 2-3, Barnett discloses at least one of the one or more sensors (84, 95) is a resistance temperature detector (RTD), or multiple of resistance temperature detectors (84, 95, figure 3, para-0043).
As to claims 4-6, Barnett discloses at least one of the one or more sensors (82, para-0043) is a pressure/strain gauge, or capacitive sensor.
As to claim 9, Barnett includes any one of an internet of things device, a medical device, a smart sensor, a home automation device, an industrial sensor, an automotive sensor, environmental device, security device, a public safety device, a retail device, a logistics device, and a consumer device, see figure 9.
As to claim 10, Barnett discloses a method for forming a sensor (82 or 84 and 86) with an integrated electrical circuit (wiring/pattern, or circuitry not label) as shown in figure 3 comprising:
etching a metal layer (para-0043) form a first one or more sensors (i.e. 82 in a first metal layer or 84, 86 in a second metal layer) on a substrate (1); and forming one or more electrical circuits (wirings/patterns, or circuitries not label in a different layer to the sensors) on the substrate (1) in a separate layer than the one or more sensors.
As to claim 11, Barnett discloses forming the first one or more sensors (82, 84, and 86) on [[a]] the substrate (1) includes forming at least a first sensor (i.e. element 82 on the first layer) of the one or more sensors on a separate layer (second layer) disposed on the substrate (1) from at least a second sensor (i.e. 84 or 86).
As to claim 12, Barnett discloses forming the first one or more sensors (84, 86) on [[a]] the substrate (1) includes forming a first sensor (84) and a second sensor (86) on a same dielectric layer (top layer i.e. 4 in figure 2) disposed on the substrate (1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 9-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848